20-01188-jlg Doc 1-28 Filed 06/20/20
       Case 1:19-cv-09365-AKH         Entered
                                Document       06/20/20
                                          20 Filed       21:15:49
                                                    12/23/19  Page 1Doc
                                                                     of 320 Order
         Case 1:19-cv-09365-AKH Document
                                  Pg 1 of 319 Filed 12/23/19 Page 1 of 3

                                                                        !
                                                                            -·....::=========~
                                                                            l"SDC SDNY
                                                                                                           I•


                            POLLOCK               I COHEN               l


                                                                       ~ ~'~ lCUMENT
                                                                                                           }



                                 60 BROAD STREET, 24TH FLOOR
                                  NEW YORK, NEWYORK 10004              ·\ ; ECTRONICALLY Fl LED
                                        (212) 337-5361                 :; lldC#:                ,   ,
 CONTACT:
 Adam Pollock
 Adam@PollockCohen.com
 (646) 290-7251
                                                                       ~'_1"EFW!D:            \Y:!_!/1 _
                                        December 23, 2019

 VIA ECF & FACSIMILE
 Hon. Alvin K. Hellerstein
                                                                                                        .......
 U.S. Districtjudge
 Southern District of New York                                ~- k 'I'~~
 Daniel Patrick Moynihan                                          .           ,~. )..]-\ 4\
 United States Courthouse
 500 Pearl St.
 New York, NY 10007
fax: (212) 805-7942

        Re:    In theMatteroftheApplication efOrly Genger, No. 19-cv-9319 (AKH)
               In the Matter of the Petition of Dalia Genger, No. l 9-cv-9365 (AKH)

 Dear Judge Hellerstein:

         We represent the Orly Genger 1993 Trust, through Michael Oldner, Trustee, with
 respect to the above-referenced matters which were removed from Surrogate's Court in
 connection with Orly Genger's bankruptcy then pending in the Western District of Texas. We
 write, pursuant to the request of the newly-appointed bankruptcy trustee, to seek a second 45-day
 adjournment for the Trustee's time to respond to our remand motions. (ECF No. 12 in
 19-cv-9319; ECFNo. 12 in 19-cv-9365.)

         As detailed in the remand motions, the matters were removed by Ron Satija, the former
 Chapter 7 Trustee, when Ms. Genger's case was pending in the Western District of Texas. The
 removal papers were filed by the then-Trustee's counsel Kasowitz Benson Torres LLP. Before
 the transfer of the bankruptcy case arrived to New York, Kasowitz Benson sought a 45-day
 extension of the time for the new Trustee to respond. We had no objection and this Court
 granted that request. (ECF Nos. 15, 16, 17 in 19-cv-9319; ECF Nos. 14, 15, 16 in 19-cv-9365.)

         Ms. Genger's bankruptcy case has now arrived to the Southern District of New York and
 Deborah]. Piazza of Tarter Krinsky & Drogin LLP has been appointed as trustee. See l 9-br-
 13985. Her counsel, Rocco A. Cavaliere, also of Tarter Krinsky & Drogin LLP, has asked me to
 ask this Court for an additional 45-day extension while the new Trustee and her counsel conduct
 their diligence of the bankruptcy case and the related actions.

        We have no objection to this second extension.




                                                                                                                1
20-01188-jlg Doc 1-28 Filed 06/20/20
       Case 1:19-cv-09365-AKH         Entered
                               Document       06/20/20
                                          20 Filed      21:15:49
                                                    12/23/19 Page 2Doc
                                                                    of 320 Order
         Case 1:19-cv-09365-AKH Document
                                  Pg 2 of 319 Filed 12/23/19 Page 2 of 3

 Hon. Alvin K. Hellerstein
 December 23, 2019
 Page 2 of 3


                                                              Respectfully submitted,

                                                              I sf Adam Pollock

                                                              Adam Pollock

 cc (via'email):

         Rocco A Cavaliere, Esq.
         Counsel to the Bankruptcy Trustee

         Andrew R. Kurland, Esq.
         Kasowitz Benson Torres LLP
         Counsel to thefonner Bankruptcy Trustee;
         Counselfor Or!Y Genger, debtor;
         Counsel for Arie Genger, creditor; and
         Counsel for Kasowitz:, Benson Torres /LP, creditor

         Steven Riker, Esq.
         Law Office of Steven Riker
         Guardian Ad Litem

         Chris Gartman, Esq.
         Hughes Hubbard & Reed LLP
         Counsel to Arnold Broser and David Broser

         Natalie Bedoya McGinn, Esq.
         Counsel to Arie Genger

        John Boyle, Esq.
         Skadden, Arps, Slate, Meagher & Flom LLP
         Counsel to G/,enclova Investment Company, TR Investors, UC,
        New TR Equtfy I, UC, New TR Equity II, UC, Trans-Resources, Inc.

  cc (via ECF):

         Michael Paul Bowen, Esq.
         Kasowitz Benson Torres LLP
         Counsel to theJanner Bankruptcy Trustee;
         Counselfor Orfy Genger, debtor;
         Counselfar Arie Genger, creditor; and
         Counsel far Kasowitz:, Benson Torres /LP, creditor




                                  POLLOCK               I     COHEN LLP

                                                                                        2
20-01188-jlg
       Case   Doc 1-28 Filed 06/20/20
             1:19-cv-09365-AKH         Entered
                                Document       06/20/20
                                           20 Filed      21:15:49
                                                     12/23/19 Page 3Doc
                                                                     of 320 Order
         Case 1: 19-cv-09365-AKH Document
                                   Pg 3 of 319 Filed 12/23/19 Page 3 of 3

 Hon. Alvin K. Hellerstein
 December 23, 2019
 Page 3 of 3


       Judith Bachman, Esq.
        Counsel to Dalia Genger

       John Dellaportas, Esq.
       Emmet Marvin & Martin LLP
        Counsel to Sagi Genger 1993 Trust & Sagi Genger




                                  POLLOCK           I   COHEN LLP

                                                                                    3
